LAYERED ELECTRODE MATERIALS AND METHODS FOR RECHARGEABLE ZINC BATTERIES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1/1a, Species 2/2a, Species 3/3a in the reply filed on 7/5/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/25/2020 and 12/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “closely-packed anionic sublattice” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, 10, 13, 18, 20-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renuka et al. (J. Power Sources A, 87, (2000), 144-152).
Regarding claims 1, 2, 4, 7, 10, 13, 21, and 23, Renuka et al. teach a layered electrode material for use as a positive electrode (Abstract) in a rechargeable zinc battery (Abstract and Introduction disclose a layered birnessite-type material for a Zn-based battery cell.), the layered electrode material comprising: a plurality of active metal slab layers in a layered configuration (Introduction discloses a layered birnessite-type material with formula AxMn2+y(H2O)z where in the structure consists of edge shared MnO6 octahera which form active metal slabs.), wherein an active metal slab layer comprises: a plurality of redox active metal centers, M (Introduction discloses Mn.); and a closely-packed anionic sublattice (Introduction discloses a layered birnessite manganese oxide. Mn metal atoms form a lattice, whereas the oxygen atoms for an anionic sublattice.); a plurality of interlamellar spaces , wherein an interlamellar space separates adjacent active metal slab layers in the layered configuration, and wherein the interlamellar space comprises at least one pillar species (Introduction discloses an interlayer region which is in between the two metal slabs which consists of cations and water molecules.); wherein the layered electrode material has a combined average metal oxidation state in a range of +3 to +4 in an initial charged state (Section 2.1 discloses 3.72 to 3.57 V.); and wherein the layered electrode material accepts solvated zinc cations via intercalation into the interlamellar space upon reduction (Sections 2.3.1 and 2.3.2).
Regarding claim 18, Renuka et al. teach the layered electrode material of claim 7, wherein the cationic pillar species comprises at least one cationic species or other ions which include an element selected from a group consisting of hydrogen, ammonium, tetraalkylammonium, alkali metals, alkaline earth metals, d-block metals, and f- block metals (Abstract discloses Na, K, Li, Zn, and Mg.).
Regarding claim 20, Renuka et al. teach the layered electrode material of claim 1, wherein adjacent slab layers have a d-spacing between 7 angstroms and 20 angstroms (Section 3.1.1 discloses a d-spacing of 7-10 angstroms.)
Regarding claim 22, Renuka et al. teach the composite positive electrode of claim 21, further comprising at least one conductive additive and at least one binder (Section 2.3.1 discloses colloidal graphite and Teflon binder.)
Regarding claim 25, Renuka et al. teach the layered electrode material of claim 1, wherein the layered electrode material is synthesized using a wet chemistry or solid state process (Section 2.1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Renuka et al. (J. Power Sources A, 87, (2000), 144-152).
Regarding claims 33 and 34, Renuka et al. teach the composite positive electrode of claim 22. However, they do not teach where the mixture is created by dry mixing or slurry mixing in a solvent.
MPEP 2113 Product by Process Claims
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729